Order entered September 20, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00697-CV

                              ROCKY V. EMERY, Appellant

                                              V.

                         HILLTOP SECURITIES, INC., Appellee

                     On Appeal from the 193rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-18-03103

                                          ORDER
       By letter filed September 17, 2018, court reporter Laura Weed has informed the Court the

reporter’s record filed August 10, 2018 is complete. As the clerk’s record has been filed, we

ORDER appellant’s brief be filed no later than October 10, 2018.


                                                    /s/   DAVID EVANS
                                                          JUSTICE